Citation Nr: 0428512	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for genital herpes.

2.  Entitlement to service connection for residual scars from 
Cesarian section, secondary to genital herpes.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to January 
1982 and from August 1984 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran was treated for lesions while in service.  
The veteran has a current diagnosis of genital herpes.  The 
post-service medical evidence provides a nexus to service.

3.  The veteran had an outbreak of genital herpes in February 
1984.  Due to the herpes outbreak, the veteran underwent a 
cesarian section.


CONCLUSION OF LAW

1.  Service connection for genital herpes is granted.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (West 2003).

2.  Service connection for residual scars from Cesarian 
section, secondary to genital herpes is denied.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
June 2000 rating decision, a March 2002 statement of the case 
(SOC), and a supplemental statement of the case (SSOC) dated 
in August 2003 that discussed the pertinent evidence, and the 
laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on her claims.  

In addition, in a May 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate her claims of 
service connection, and offered to assist her in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also informed of what 
she could do to help with her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in May 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording her an opportunity to submit all pertinent 
evidence pertaining to her claims that she might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in February 2000.  
Thereafter, the RO issued a rating decision in June 2000.  In 
May 2001, the RO provide notice to the claimant regarding 
what information and evidence is needed to substantiate her 
claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit pertinent evidence pertaining to her 
claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in May 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SOC 
was mailed to the appellant in March 2002.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, VA examination reports, and secured an VHA 
opinion.  The veteran has not identified any additional 
evidence pertinent to her claim, not already of record, and 
there are no additional records to obtain.  Additionally, VA 
has also scheduled the veteran for a VA examination, and 
requested a medical expert opinion.  Moreover, as noted 
above, the veteran has been informed of the type of evidence 
necessary to substantiate her claim, as well as the 
respective responsibilities of herself and VA as it pertains 
to her claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran is claiming entitlement to service connection for 
genital herpes and for residual scars from Cesarian sections, 
secondary to genital herpes.  Service medical records reveal 
the presence of small lesions in November 1981 and a March 
1982 notation of possible early stages of herpes.  The Board 
does note that the March 1982 notation is not within the 
veteran's period of active service.  

The veteran was not diagnosed with herpes until 1983.  The 
veteran had active herpes in February 1984 and consequently 
underwent a cesarian section.  The veteran has also presented 
a May 2000 private physician's statement that she was 
diagnosed with herpes in 1983 and that due to this condition 
she underwent three cesarian sections in 1984, 1986 and 1991.  
In an August 2000 statement, her physician asserted that the 
lesions reported in the service medical records were 
suggestive of herpes.  "The lesions were likely as not 
herpetic in nature."

The veteran reported for a November 2001 VA examination 
wherein the examiner offered a contrary opinion to the effect 
that it was difficult to ascertain whether or not the 
treatment she received in service in November 1981 was 
responsible for her herpes condition.  He asserted, "that it 
is less likely than not that the veteran's herpes condition 
is a result of said treatment received in 1981."  In a 
February 2002 addendum he asserted that the veteran was being 
treated all along for venereal warts and that "it is less 
likely than not that the veterans treatment visit to the 
doctor at Wilford Hall USAF M.C. on 11/09/81 was the 
beginning onset to the veteran herpes condition."

In light of the aforementioned conflicting opinions, the 
Board referred the matter for a medical expert opinion to 
ascertain whether it is at least as likely as not that the 
veteran's herpes had its onset during or is related to the 
veteran's period of military service.  A medical opinion was 
rendered in April 2004.  The reviewer asserted "after 
reviewing the provided records, I believe that it is at least 
as likely as not that her herpes infection had its onset 
during her military service."  Moreover, the reviewer 
asserted that her first cesarean section was performed 
secondary to a herpes outbreak and that the subsequent 
cesarean sections were performed because of her history of a 
cesarean section.

Accordingly, the Board finds that the probative value and 
weight of the totality of the evidence is in such balance as 
to require resolution of any doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Consequently, the 
Board finds that the veteran's in service treatment for 
lesions, along with the veteran's current diagnosis of herpes 
and subsequent cesarian sections, warrant service connection 
for general herpes and residual scars from Cesarian sections, 
secondary to genital herpes.


ORDER

Service connection for genital herpes is granted.

Service connection for residual scars from Cesarian section, 
secondary to genital herpes is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



